Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Greene County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner was found guilty of violating prison disciplinary rules prohibiting inmates from loaning, giving or exchanging personally owned articles without authorization and possessing disapproved materials. The misbehavior report, which stated that legal work belonging to another inmate, unauthorized copies of a staff training manual and literature on weaponry and the production of Molotov cocktails had been found in petitioner’s cell, buttressed by petitioner’s admission, provided substantial evidence to support these findings of guilt (see, Matter of Foster v Coughlin, 76 NY2d 964, 966). Nevertheless, as respondents concede, that part of the determination which found petitioner guilty of engaging in unauthorized organizational activities or meetings must be annulled because petitioner was not provided with a copy of the rule prohibiting such conduct (see, Correction Law § 138 [5]). Finally, petitioner’s claim that the Hearing Officer was biased has been examined and found to be without merit.
Cardona, P. J., Mercure, Yesawich Jr., Peters and Carpinello, JJ., concur. Adjudged that the determination is modified, without costs, by annulling so much thereof as found petitioner guilty of the charge of engaging in unauthorized organizational activities or meetings; respondents are directed to expunge all references thereto from petitioner’s institutional record; and, as so modified, confirmed.